Citation Nr: 0933619	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  97-27 050A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1969 to December 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).

In July 2002, the Board reopened the claim for service 
connection for PTSD.  In September 2003, March 2006, January 
2007, and December 2008, the Board remanded the case for 
further evidentiary development.


FINDING OF FACT

A stressor supporting a diagnosis of PTSD has not been 
corroborated.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable RO 
decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran's claim was received prior to enactment of the 
VCAA.

A letter dated in August 2004 told the Veteran that VA would 
make reasonable efforts to obtain evidence necessary to 
support his claim.  He was informed that he was required to 
provide sufficient information to allow VA to obtain records.  
He was asked to identify any VA or private medical treatment.  
The various types of evidence that might support his claim 
were listed.  The letter outlined VA's responsibilities with 
respect to obtaining evidence on the Veteran's behalf.  The 
Veteran was informed of what the evidence needed to show to 
substantiate his claim of entitlement to service connection 
for PTSD.

A June 2006 letter provided the Veteran with notice 
consistent with Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

While the VCAA notice in this case was not provided prior to 
the initial adjudication, the notice was provided and 
subsequently readjudicated by the RO in the supplemental 
statement of the case dated in July 2009, which was prior to 
the transfer and recertification of the case to the Board.  
The Board finds that the content of the notice provided to 
the Veteran fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  The Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.

Although the Veteran received inadequate preadjudicatory 
notice, the record reflects that he was provided with a 
meaningful opportunity such that the preadjudicatory notice 
error did not affect the essential fairness of the 
adjudication now on appeal.  Shinseki v. Sanders, No. 07-1209 
(S. Ct. April 21, 2009).

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the Veteran nor his representative has 
contended that any evidence relative to the issue decided 
herein is absent from the record.  The RO attempted many 
times to afford the Veteran a VA examination regarding the 
verified stressor.  However, the Veteran is currently 
incarcerated in prison.  The RO attempted to arrange for the 
Veteran to be transported to a VA facility for examination.  
However, after the RO attempted this numerous times, the 
Veteran contacted the RO in May 2009 and indicated he was not 
allowed to report for the examination.  The duty to assist 
does not include arranging for VA to send an examiner to the 
Veteran's prison facility.  Therefore, the Board finds that 
all due process has been met with respect to a VA 
examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

For the foregoing reasons, it is not prejudicial to the 
Veteran for the Board to decide this appeal.


Analysis

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes a diagnosis of PTSD during service 
and the claimed stressor is related to that service, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the Veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f). See 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(d) (pertaining to combat veterans).

The Veteran has claimed that he experienced stressful events 
during his active service in the Republic of Vietnam that led 
to a current diagnosis of PTSD.  He claimed that after 
suffering a fungal infection with his feet in 1971, he was 
placed on light duty and assigned to guard ("shotgun") a 
military water tanker.  Apparently while riding in this water 
tanker, the vehicle came upon a group of U. S. Marines that 
had been attacked.  The Veteran asserted that he witnessed 
dead Marines, to include dismembered bodies.  His service 
personnel records indicate that he was an engineer equipment 
mechanic assigned to a U. S. Marine engineer maintenance 
company.  This unit's history obtained by VA does not 
indicate that it was ever involved in an enemy attack.  
However, the history does indicate that this unit conducted 
"defense drills" and provided a "reactionary platoon."

Based on the information provided in the unit's history, the 
Board finds that the Veteran's claimed stressor is consistent 
with the hardships and circumstances he encountered while 
serving in the Republic of Vietnam.  Therefore, this alleged 
stressor is considered verified.  It is the only alleged 
stressor that has been verified.

There are numerous medical records in the claims file showing 
the Veteran was treated and evaluated for mental disorders.  
He has been diagnosed as having cocaine dependence, alcohol 
dependence, a history of psychotic disorder, and 
schizoaffective disorder.

A March 1997 private record shows a diagnosis of "rule out 
PTSD," and a January 1998 private document shows a diagnosis 
of "probable PTSD."  Neither of these documents constitutes 
medical evidence of PTSD in accordance with VA regulations.  
Thus, they do not satisfy that requirement of 38 C.F.R. 
§ 3.304(f).

A separate March 1997 private treatment record shows an 
assessment of PTSD.  The short entry shows the Veteran 
indicated that he had PTSD and reported service in Vietnam, 
in which he saw "some action."  The entry also noted the 
Veteran had auditory and visual hallucinations, which were 
probably related to his heavy drug use.  The Veteran was also 
assessed as having psychotic disorder secondary to drug 
abuse.  While an assessment of PTSD was shown there is no 
indication that the Veteran described specific stressors 
during this visit.  Furthermore, the clinician did not 
indicate the stressor associated with the Veteran's PTSD.  As 
indicated above, the entry noted both the Veteran's Vietnam 
service and his heavy drug use.  As such, this medical 
document fails to show that the Veteran has PTSD that is 
related specifically to the stressor that has been verified.  
Therefore, this is not evidence that satisfies the 
requirement of 38 C.F.R. § 3.304(f).

January 1990 treatment records from the Vet Center show the 
Veteran sought assessment for PTSD.  He indicated that he was 
exposed to mortars, rockets, and small arms while in Vietnam.  
He indicated that while he was in the hospital, he helped 
unload dead bodies from helicopters.  While the Veteran 
presented saying he had PTSD, he was not specific about his 
symptoms.  The assessment was that the Veteran presented with 
moderate PTSD symptoms.  The problem appeared to be related 
to his military service.  The Veteran was referred to the 
PTSD unit at the VA medical center.

A review of this January 1990 medical evidence shows there is 
no definitive diagnosis of PTSD for the Veteran.  The 
treatment provider noted moderate PTSD symptoms and referred 
the Veteran to the PTSD unit.  However, no diagnosis of PTSD 
that conforms to VA regulations is shown.  Nevertheless, this 
treatment record contains no account of the Veteran's only 
claimed stressor, that of having seen many dead bodies in a 
field after that unit was attacked.  As such, a diagnosis of 
PTSD based upon the corroborated stressor is not shown in 
this document.

As indicated above, the Veteran is currently incarcerated.  
The RO made numerous attempts to schedule the Veteran for a 
VA examination despite his incarceration.  Most recently, the 
Veteran's representative indicated in an October 2008 written 
statement that the Veteran could and would be transported 
from his prison facility for a scheduled examination.  As 
such, the Board remanded the Veteran's claim in December 2008 
to afford him this examination.  Thereafter, an examination 
was scheduled in May 2009, which the Veteran did not attend.  
A May 2009 Report of Contact with the Veteran indicates he 
stated that he was not allowed out of the prison to report 
for his examination.

The RO has made all necessary attempts to schedule the 
Veteran for a VA examination to determine if he has PTSD that 
is related to his corroborated stressor.  Such examination is 
not possible because the Veteran is incarcerated and not 
allowed to report for the examination.  VA is under no 
obligation to conduct the examination at the Veteran's 
prison.  As such, the Board finds that all duty to assist has 
been met with regard to this matter.

Therefore, the evidence shows the Veteran has not been 
diagnosed as having PTSD due to his corroborated stressor.  
As the evidence preponderates against the Veteran's claim, it 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


